t c memo united_states tax_court gary a lyseng petitioner v commissioner of internal revenue respondent docket no filed date jon j jensen for petitioner david l zoss for respondent memorandum findings_of_fact and opinion swift judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax plus a dollar_figure accuracy- related penalty under sec_6662 the issues for decision are whether petitioner had a tax_home in bemidji minnesota whether petitioner is entitled to claimed unreimbursed employee business_expenses and whether petitioner is liable for the sec_6662 accuracy-related_penalty the trial of this case was held on date in st paul minnesota unless otherwise indicated all section references are to the internal_revenue_code code in effect for and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found from childhood petitioner has lived in and around bemidji in north central minnesota petitioner purchased the bemidji home in which he lived during in petitioner his father and his fiance live in this home petitioner is a contract laborer and works maintenance jobs at nuclear power plants and other utility sites petitioner’s jobs last less than year and most last only a few months by their nature petitioner’s jobs are temporary and petitioner seldom works twice for the same employer petitioner is a member of the chapter of the laborer’s union union which serves workers in bemidji at his home address in bemidji and through this union petitioner is contacted regularly about available temporary jobs in minnesota and other states before in addition to working at jobs in bemidji petitioner worked temporarily at jobsites in bena park rapids and wadena minnesota approximately and miles respectively from bemidji also in prior years petitioner worked temporarily at nuclear power plants in red wing minnesota new hampshire and new jersey petitioner’s jobs at nuclear power plants generally last a few months as part of government-mandated biannual safety checks during january and date petitioner had no job and lived in his home in bemidji for weeks from early march to mid-date petitioner worked at a northern states power nsp nuclear power plant in monticello minnesota monticello is approximately miles from bemidji and during the week petitioner would stay overnight in a motel in monticello petitioner regularly recorded in his calendar book his automobile mileage relating to his job with nsp which in totaled big_number miles and which included driving to and from monticello from his home in bemidji from mid-april through most of date petitioner had no job and lived in his home in bemidji in late date through a union contact petitioner began a job in utah and wyoming with sheehan pipeline construction co sheehan petitioner understood that his job with sheehan would last only a few months petitioner’s job involved maintenance work on an underground pipeline in late date petitioner drove his automobile to utah to begin work with sheehan petitioner recorded in his calendar book big_number automobile miles for this trip to utah while in utah and wyoming working for sheehan petitioner had access to another automobile which he used for personal travel and he apparently stayed overnight in a travel trailer he owned petitioner paid dollar_figure in union dues while working for sheehan while working for sheehan petitioner drove his own automobile to perform his work assignments along the sheehan pipeline sometimes driving over miles a day petitioner kept track of the mileage driven for sheehan and recorded the mileage in his calendar book by the end of petitioner had recorded big_number automobile miles working for sheehan which included the trip from bemidji to utah petitioner worked for sheehan in utah and wyoming until date in addition to wages sheehan paid petitioner a per_diem of dollar_figure for meals_and_lodging and dollar_figure per week as an automobile travel allowance for christmas vacation petitioner took a commercial airline flight from utah to minnesota to visit his family in bemidji on date petitioner purchased a computer on his federal_income_tax return among other things petitioner included as income both the total per_diem payments and the total weekly automobile travel allowance he received from sheehan in on his federal_income_tax return petitioner attached a schedule a itemized_deductions on which he claimed deductions for unreimbursed employee business_expenses of dollar_figure dollar_figure in automobile expenses dollar_figure in meals and entertainment_expenses and dollar_figure in other miscellaneous business_expenses on audit respondent disallowed the dollar_figure petitioner claimed as unreimbursed employee business_expenses on the grounds that bemidji was not petitioner’s tax_home that petitioner did not have a tax_home and that petitioner failed to substantiate the expenses respondent also determined that petitioner was liable for a sec_6662 accuracy-related_penalty on the total_tax deficiency at trial petitioner conceded some of the claimed expenses and he now claims only the following as deductible unreimbursed employee business_expenses dollar_figure for automobile expenses dollar_figure for union dues dollar_figure for steel-toe boots dollar_figure depreciation on his travel trailer dollar_figure for airfare dollar_figure for 1petitioner multiplied the nsp big_number work miles the big_number miles to utah and the sheehan big_number work miles by the standard mileage rate of cents per mile for a total of dollar_figure see revproc_2006_49 2006_2_cb_936 laundry services and dollar_figure for lodging while working for nsp in monticello petitioner also still claims deductions for expenses in unspecified amounts for a computer a cell phone a camera vehicle permits and towing fees opinion we first decide the threshold issue of whether petitioner’s home in bemidji was his tax_home for purposes of sec_162 sec_162 allows taxpayers to deduct travel_expenses incurred while away from home in pursuit of a trade_or_business 326_us_465 in order to deduct travel_expenses a taxpayer generally must show that he or she was away_from_home_overnight when the expenses were incurred id the purpose of the deduction is to alleviate the burden on taxpayers whose business or employment require them to incur duplicate living_expenses 49_tc_557 for purposes of sec_162 the word home generally means the vicinity of a taxpayer’s principal_place_of_work or employment not the taxpayer’s personal_residence 72_tc_190 affd 662_f2d_253 4th cir kroll v commissioner supra pincite a taxpayer may be treated as having no principal_place_of_work when the location of his work is always temporary kroll v commissioner supra pincite 13_tc_129 farran v commissioner tcmemo_2007_151 however when a taxpayer has no principal_place_of_work and when the taxpayer maintains a personal_residence or family home remote from his temporary jobsite the taxpayer’s home may be treated as his tax_home if the taxpayer incurs duplicate living_expenses while traveling and maintaining the home the taxpayer has personal and historical connections to the home and the taxpayer has a business justification for maintaining the home 638_f2d_248 1st cir revg tcmemo_1979_299 minick v commissioner tcmemo_2010_12 see also revrul_73_529 1973_2_cb_37 as we have found petitioner’s work consisted of temporary jobs that lasted only a few months because his jobs were temporary during petitioner had no principal_place_of_work petitioner’s home expenses were duplicated when he traveled from his home in bemidji to his temporary jobsites and his home has historically been in and around bemidji petitioner’s union has helped him find work in minnesota and it appears reasonable that he will continue to use his union and his address in bemidji to obtain work in minnesota see williams v commissioner tcmemo_1990_467 identifying the taxpayer’s membership in and continued contacts with a local union as a business justification for maintaining a tax_home away from temporary jobs banekatis v commissioner tcmemo_1988_ same petitioner had an adequate business justification for maintaining a home in bemidji we conclude that for bemidji should be treated as petitioner’s tax_home petitioner’s travel and other reported expenses however are still subject_to the substantiation requirements of the code and the regulations see sec_6001 sec_274 sec_1_6001-1 income_tax regs deductions are strictly a matter of legislative grace and taxpayers bear the burden of showing that their claimed deductions satisfy the specific requirements of the relevant code provision see rule a indopco inc v commissioner 50_us_79 in general taxpayers must substantiate claimed deductions with evidence such as invoices or receipts that establish that the expenses were actually incurred and the business_purpose for the expenses 65_tc_87 affd per curiam 540_f2d_821 5th cir petitioner now claims a deduction for union dues of dollar_figure while working for nsp and dollar_figure while working for sheehan in support of the claimed dollar_figure petitioner provided a pay stub from 2petitioner has not argued that the burden_of_proof has shifted to respondent nsp which labels the dollar_figure as crft tx ad this label does not adequately indicate that the dollar_figure represented union dues furthermore it is not clear that petitioner paid the dollar_figure because this amount is listed on his pay stub as earnings rather than as an expense petitioner has failed to substantiate the claimed dollar_figure deduction for union dues in support of the claimed dollar_figure petitioner provided a pay stub from sheehan which shows the dollar_figure as an expense deduction and labels the dollar_figure dues we conclude that this pay stub combined with petitioner’s testimony substantiates this claimed deduction petitioner claims a dollar_figure deduction for steel-toe boots allegedly required for work at nsp the nsp pay stub provided to petitioner lists dollar_figure for safety shoe under earnings it is unclear from the pay stub whether petitioner paid dollar_figure for safety shoes received a dollar_figure reimbursement for safety shoes or was provided safety shoes with a value of dollar_figure petitioner has failed to substantiate this claimed deduction petitioner claims a dollar_figure depreciation deduction that is based on a claimed cost_basis in the travel trailer he stayed in while working in utah and wyoming petitioner provided no evidence substantiating the trailer’s cost basis--no bill of sale no canceled check and no third-party corroborating testimony petitioner has failed to substantiate the claimed depreciation deduction on the travel trailer regarding his claimed deductions for laundry services vehicle permits and towing fees petitioner has provided no evidence to substantiate these expenses and they are not allowed to substantiate the claimed expenses for automobile mileage a computer a cell phone a camera lodging in monticello minnesota and airfare petitioner has the added burden to establish the amount of each expense the time and place when petitioner incurred the expense and the business_purpose see sec_1_274-5t temporary income_tax regs fed reg date sec_1 280f- b income_tax regs for the commissioner allows taxpayers to calculate the amount of deductible automobile expenses by using the standard mileage rate of cents multiplied by the number of miles driven for business see revproc_2006_49 sec_5 2006_2_cb_936 this standard mileage rate may be used in lieu of actual automobile expenses id using the standard mileage rate aids only in calculating the amount of the claimed expense the taxpayer is still required to show the actual miles the time and place and the business_purpose of the travel nicely v commissioner tcmemo_2006_172 sec_1_274-5 income_tax regs if the taxpayer is reimbursed for automobile expenses he may not claim a deduction for the expenses unless the amounts paid as reimbursements are also included as income on the taxpayer’s tax_return sec_1_62-2 income_tax regs petitioner used his automobile regularly on his jobs and received an automobile expense reimbursement for this use however petitioner included the reimbursements received as income on his tax_return petitioner therefore may claim as deductions substantiated automobile expenses that relate to his jobs petitioner recorded a total of automobile miles in connection with his work with nsp and sheehan petitioner regularly and accurately recorded his mileage in his calendar book his calendar book adequately establishes the miles traveled and the dates of the travel and petitioner’s credible testimony establishes the business_purpose for the automobile mileage incurred while he was working for nsp and sheehan 3the total of big_number miles comprises big_number miles sheehan work plus big_number miles travel to utah plus big_number miles nsp work petitioner has adequately substantiated the claimed automobile expenses of dollar_figure petitioner provided no evidence to show that the computer he purchased in date had a business_purpose see sec_1_274-5t temporary income_tax regs fed reg date petitioner has failed to substantiate his claimed deduction for his computer petitioner provided no documentation to verify the claimed dollar_figure cost of the airfare to fly home from utah petitioner has failed to adequately substantiate this claimed deduction petitioner has provided no documentation or credible testimony to substantiate the claimed deductions for a cell phone a camera and lodging in monticello minnesota and he is not entitled to these claimed deductions petitioner may deduct dollar_figure for unreimbursed automobile expenses and dollar_figure for union dues all other claimed deductions are disallowed sec_6662 and b imposes an accuracy-related_penalty of percent on any portion of an underpayment_of_tax attributable to negligence or to disregard of rules or regulations 4the total of big_number miles time sec_48 cents per mile standard mileage rate equals dollar_figure see revproc_2006_49 sec_5 c b pincite while we recognize that petitioner has provided adequate_records to substantiate a portion of his claimed deductions he provided almost no evidence to substantiate the claimed deductions which we disallow petitioner’s attempt to claim and benefit from deductions where he had no evidence to substantiate them is grounds for imposing the sec_6662 accuracy-related_penalty on that part of the tax_deficiency that we sustain see 116_tc_438 we sustain respondent’s imposition of the sec_6662 accuracy-related_penalty on the tax_deficiency after taking into account the allowed deductions to reflect the foregoing decision will be entered under rule
